Filed 1/31/22 P. v. Price CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 THE PEOPLE,                                                   B310967

           Plaintiff and Respondent,                           Los Angeles County
                                                               Super. Ct. No. VA071398
           v.

 CHRISTOPHER J. PRICE,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Roger T. Ito, Judge. Reversed and remanded.
      Neil Rosenbaum, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Idan Ivri and Rene Judkiewicz, Deputy
Attorneys General, for Plaintiff and Respondent.
                      ____________________
       A jury convicted Christopher J. Price of beating Eli Reyes
to death. The trial court instructed the jury on, and the
prosecutor argued, the natural and probable consequences
doctrine. Price filed a petition for resentencing under Penal Code
section 1170.95. The trial court denied the petition. Price
appeals this denial, arguing the trial court erred by not acting as
an independent trier of fact. Because the record is unclear in this
respect, we reverse and remand. Undesignated statutory
references are to the Penal Code.
       Price’s beating of Reyes lasted for hours. Two other
assailants participated. There were two possible causes of death:
strangulation and multiple head blows. During the beating,
Price sometimes participated but sometimes left the room where
the others were beating Reyes. Price forcefully kicked Reyes in
the head twice. The day after the beating another witness saw
Price make a stomping motion and say, “That was fucking crazy,
dude.”
       At trial, the court instructed the jury on murder liability,
including implied malice murder and the natural and probable
consequences doctrine. The prosecution and defense arguments
focused on the natural and probable consequences theory. The
jury convicted Price and the others of second degree murder.
(§ 187, subd. (a).) All three appealed. We affirmed. (People v.
Vasquez (Apr. 6, 2006, B173875) [nonpub. opn.].)
       Price filed a petition for resentencing. (§ 1170.95, subd.
(a).) The court appointed counsel. The trial court set a hearing
under section 1170.95, subdivision (d).
       At this hearing, the law requires the trial court to act as an
independent trier of fact. It must determine whether the




                                 2
prosecution proved murder under current law beyond a
reasonable doubt.
      The question thus is not what the jury did do, or what a
hypothetical jury would do, but rather what the court has decided
as an independent trier of fact. (§ 1170.95, subd. (d)(3) [parties
may offer new or additional evidence].)
      The parties agree on this standard, but disagree whether
the court properly applied it.
      The trial court reviewed the record of conviction, including
the trial transcripts and appellate record, and the evidence
submitted by the parties. The court heard argument from
counsel. During the hearing, the court correctly stated the
prosecution’s burden was to prove its case beyond a reasonable
doubt.
      The problem arose when the court discussed its findings,
because some statements seem to depart from the proper
standard, which is evaluation by the court acting as an
independent evaluator of the evidence. The court repeatedly
referred to what a jury could or would have done: “would a juror
– could a jury convict him of a viable non 1170.95 theory
presently with today’s case law”; “the defendant would most
definitely, I should say, beyond a reasonable doubt, I would say,
could have and would have been convicted”; “[t]here is most
definitely sufficient evidence of the beating to indicate to this
court that the defendant would have been convicted under that
currently valid theory.”
      We do not address whether the error was harmless, for the
prosecution in its responsive brief did not touch on that point.
Whether Price could be convicted beyond a reasonable doubt is a




                                3
matter for the superior court to decide in the first instance as an
independent trier of fact.
       Price’s other arguments are moot.
       Our decision here is of a piece with People v. Montiel (Oct.
12, 2021, B308786) [nonpub. opn.], where we affirmed the denial
of a section 1170.95 petition by one of Price’s codefendants. The
trial court held separate hearings for Montiel and Price. In
Montiel’s hearing, the trial court consistently applied the proper
legal standard. Montiel did not challenge this aspect of the
court’s ruling. In Price’s hearing, the court’s words created the
doubt we have described.
                           DISPOSITION
       We reverse the order denying Price’s petition and remand
for the trial court to hold an evidentiary hearing conforming to
subsection (d) of section 1170.95 at which the trial court must act
as an independent trier of fact.



                                           WILEY, J.

We concur:



             GRIMES, Acting P. J.          HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 4